

Exhibit 10.6


SEPARATION AGREEMENT AND GENERAL RELEASE
Chico's FAS, Inc. deeply appreciates all of your contributions to the business.
Your separation is not, in any way, the result of your performance. Rather, your
position is being eliminated solely as a result of the pandemic of COVID-19 and
its impact on the business.
This Agreement is made between Ann Joyce (referred to in the first person) and
Chico's FAS, Inc. ("Chico's”), its parent corporation, affiliates, subsidiaries,
divisions, successors and assignees and the current and former employees,
officers, directors and agents thereof (collectively referred to as the
"Released Parties").
1.    Last Day of Employment. My last day of active employment with Chico's FAS,
Inc. is April 28. 2020. My separation date is May 1, 2020.
2.    Separation Program Eligibility Requirements. To be eligible to receive the
consideration described in Paragraph 3 below, I must have been separated as part
of the COVID-19 NSSC Corporate Officer Organizational Realignment — May 2020,
must fully execute this Separation Agreement and General Release ("Agreement")
and must not revoke this Agreement as provided in Paragraph 7 below. If I do not
fully execute this Agreement within 45 days, this Agreement is null and void.
3.    Consideration. In consideration for signing this Agreement and the
compliance with promises and agreements herein, Chico's agrees:
a.to pay me $ 162,500.00 (equivalent to 26 weeks of salary); and
b.
to pay for 6 months of COBRA coverage if I am currently enrolled in Chico's
healthcare benefits. I understand I will be enrolled by Chico's and applicable
coverage payment(s) will be made directly to the COBRA Plan Administrator.

The Separation benefit in 3(a) will be less all applicable deductions and paid
in bi-weekly installments and is contingent upon the receipt of the signed
Separation Agreement and General Release. Payments will begin with the later of
June 5, 2020 or the first pay period after your execution and non-revocation of
the Agreement.
I understand and agree that I would not receive the benefits set forth in this
Paragraph. except for my execution of this Agreement and the fulfillment of the
promises contained herein.
4.    I agree to refer all requests for employment references to The Work Number
at www.theworkninber.com, employer code 12336. The Work Number, in turn, will
provide only confirmation of employment, dates of employment and job title.
5.    Applicable Data. I have been provided with a list of the job titles and
ages of all individuals in the COVID-19 NSSC Corporate Officer Organizational
Realignment - May 2020 who were eligible for the Separation Program, and a list
of the ages of all individuals in the COVID-19 NSSC Corporate Officer
Organizational Realignment - May 2020 who were not eligible for the Separation
Program.
6.    Affirmations. I acknowledge and agree as follows: (a) Upon receipt of my
final regular paycheck paying me through May 1, 2020, I will have received all
compensation due, including, but not limited to all wages, commissions, bonuses,
overtime, and any accrued, unused paid time off to which I am entitled; (b) I
have no known workplace injuries or occupational diseases other than what I have
previously reported to Chico's and I understand any open workers' compensation
claim will be unaffected by my separation of employment; (c) I have been
provided and/or have not been denied any leave requested under the federal
Family and Medical Leave Act or any applicable state leave law; (d) I have not
filed, caused to be tiled, or am presently a party to any claim, complaint, or
action against Chico's in any forum or form; (e) I have either submitted for
reimbursement or received payment for any business expenses; and (f) I have no
knowledge or suspicion of any illegal or unethical conduct or other wrongdoing
by an officer, director, employee or agent of Chico's which I have not reported
previously to Chico's.


7.Revocation. 1 may revoke this Agreement for a period of seven calendar days
following the day I execute this Agreement. Any revocation within this period
must be submitted, in writing, to Kristin Gwinner, Chief Human Resources
Officer, and state, "I hereby revoke my acceptance of our Agreement." The
revocation must be personally delivered to Kristin Gwinner, or her designee, or
mailed to Kristin Gwinner and postmarked within seven calendar days of execution
of this Agreement. This Agreement will not become effective or enforceable until
the revocation period has expired.
1 understand that I have up to 45 calendar days to review this Agreement and
that Chico's advises me to consult with an attorney prior to execution of this
Agreement. I may accept and sign this Agreement before the end of the 45-day
period, but I am not required to do so by Chico's. I agree that any
modifications of any kind to this Agreement do not restart or affect in any
manner the original 45-day consideration period.
8.General Release of Claims. I knowingly and voluntarily release and forever
discharge the Released Parties of and from any and all claims, known and
unknown, 1 have or may have against the Released Parties as of the date of
execution of this Agreement, including, but not limited to, any alleged
violation of:
•
Title VII of the Civil Rights Act of 1964, as amended;

•
The Lilly Ledbetter Fair Pay Act of 2009;

•
The Civil Rights Act of 1991;

•
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

•
The Employee Retirement Income Security Act of 1974, as amended;

•
The Immigration Reform and Control Act, as amended;

•
The Americans with Disabilities Act of 1990, as amended;

•
The Age Discrimination in Employment Act of 1967, as amended;

•
The Older Workers Benefit Protection Act;

•
The Family and Medical Leave Act of 1993, as amended;

•
The Workers Adjustment and Retraining Notification Act. as amended;

•
The Occupational Safety and Health Act, as amended;

•
The Genetic Information Nondiscrimination Act of 2008;

•
The Florida Civil Rights Act, as amended;

•
The Florida Minimum Wage Law, as amended;

•
Equal Pay Law for Florida, as amended;

•
State and federal whistleblower laws;

•
Health Insurance Portability and Accountability Act;

•
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

•
Any claim based on my employment or the termination of that employment, whether
grounded in public policy, contract, tort, or common law or otherwise; or

•
Any allegation for costs, fees, or other expenses including attorneys' fees
incurred in these matters.

By entering into this Agreement, Released Parties do not admit they have
violated any of these laws. Released Parties deny any liability to me
whatsoever.
I understand that this is a general release and nothing in this Agreement (a)
releases any claim that by law cannot be released by private agreement; (b)
limits my right to any benefit vested under any employee benefit plan; and (c)
limits or affects my right to challenge the validity of this Agreement.
9.    Non-Disparagement. I promise and agree that I will not, directly or
indirectly, publicly or privately, make, publish or solicit, or encourage others
to make, publish or solicit any disparaging. negative, denigrating or derogatory
statements, comments, announcements or remarks concerning Released Parties or
any of their respective products, services, businesses, operations, financial
affairs, goodwill, business reputation or commercial relationships.


10.Repayment Upon Re-employment. I understand if I return to work for Chico's in
any capacity within 26 weeks following my last date of employment, I will be
responsible for repaying a proportionate amount of the benefits referenced in
Paragraph 3(a) above. In addition, I understand if I become employed with a
company other than Chico's (and not in contravention of my noncompetition
obligations), I must notify Chico's in writing prior to starting such employment
and Chico's retains the right to reduce or forfeit any benefits not yet paid to
me pursuant to this Agreement.
11.Confidential and Proprietary Business Information. I acknowledge that during
my employment with Chico's, I had access to confidential and proprietary
business information that is the property of Chico's, the disclosure of which
would cause substantial and irreparable harm, loss of good will. and injury to
Chico's. I agree to return to Chico's all such confidential and proprietary
business information in my possession, custody or control or in the possession,
custody or control of another to which I have access, as well as, all files,
memoranda, records, documents, computer records, copies of the foregoing, and
other information related to Chico's in my custody or control. I further agree
not to disclose and not to use any such confidential or proprietary business
information without the prior written authorization of the President and Chief
Executive Officer of Chico's FAS. Inc.
12.Return of Chico's Property. I agree that I will, contemporaneously with my
signature on this Agreement, return to Chico's all property of Chico's that I
have not already returned, including, without limitation, computer equipment.
keys, credit cards, cellular telephones. records, correspondence, business
cards, appointment calendars, customer lists, address lists and files, documents
and copies of any of the foregoing. I understand Chico's retains the right to
offset from my separation payments all expenses associated with property not
returned.
13.Cooperation. From time to time, Chico's may require my assistance in a matter
I may have been involved in, or have knowledge of, during my employment with
Chico's. I agree to cooperate in good faith with such requests for assistance.
Such requests for assistance will be reasonable in scope and in time.
14.Unforeseen Circumstances. I have been advised and understand that, to
preserve the Company's long-term future, Chico's reserves the right to
temporarily suspend separation payments in the event of an unforeseen financial
crisis beyond the control of Chico's - similar to the challenges brought about
by the pandemic of COVID-19.
15.Governing Law and Interpretation. This Agreement is to be construed and
governed under the laws of the state of Florida, without regard to its conflict
of laws provision.
16.No Admission of Wrongdoing. The parties agree that neither this Agreement nor
the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by either party of any
liability or unlawful conduct of any kind.
17.Amendment. This Agreement may not be modified, altered, or changed except in
a written document signed by both parties that specifically refers to this
Agreement.
18.Entire Agreement. This Agreement contains the entire agreement between the
parties concerning the subject matters addressed herein. It supersedes any prior
agreements or understandings between the parties, except that nothing in this
Agreement is intended to supersede or modify my confidentiality and
non-solicitation obligations (as set forth in a Restrictive Covenant Agreement,
or pursuant to the terms of Chico's FAS, Inc.'s Amended and Restated 2012
Omnibus Stock and Incentive Plan (i) Restricted Stock Agreement and (ii)
Performance Award Agreement) that remain in full force and effect. The
non-competition provision contained within those materials is hereby modified
solely as to duration (with all other restrictions remaining unchanged). As
such, the duration of the non-competition provision shall coincide with the time
period covered by the separation benefits. If any part of the Agreement is found
to be invalid, the remaining parts of the Agreement will remain in effect as if
no invalid part existed.




Chico’s FAS, Inc.
/s/ Ann Joyce                            /s/ Kristin Gwinner    
Ann Joyce                             Kristin Gwinner, Chief Human Resources
Officer


Date: 6/4/2020                            Date: 6/5/2020    






1